                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BEBTSI REGUERA HERNANDEZ,                         Case No. 18-cv-00632-JSC
                                                        Plaintiff,
                                   8
                                                                                           PRETRIAL ORDER
                                                 v.
                                   9

                                  10     UNITED STATES OF AMERICA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Following the Initial Case Management Conference held on October 11, 2018, IT IS

                                  14   ORDERED THAT:

                                  15      I.      CASE MANAGEMENT SCHEDULE

                                  16              Last Date to Move to Amend Pleadings:                February 7, 2019

                                  17              Fact Discovery Cut-Off:                              April 26, 2019

                                  18              Expert Disclosures:                                  May 31, 2019

                                  19              Rebuttal Expert Disclosures:                         June 28, 2019

                                  20              Expert Discovery Cut-Off:                            July 26, 2019

                                  21              Deadline for Filing Dispositive Motions:             September 12, 2019

                                  22              Hearing Date for Dispositive Motions:                October 17, 2019

                                  23           The parties are referred to the Court’s ADR Unit for a mediation to occur by the end of

                                  24   February 2019.

                                  25           The parties shall appear for a further Case Management Conference on March 7, 2019 at

                                  26   1:30 p.m. in Courtroom F, 450 Golden Gate Ave., San Francisco, California. An updated Joint

                                  27   Case Management Conference Statement is due February 28, 2019.

                                  28
                                   1      II.         TRIAL DATE

                                   2             A.     A bench trial shall begin on December 16, 2019, at 8:30 a.m., in Courtroom F,

                                   3   15th Floor, U.S. District Court, 450 Golden Gate Avenue, San Francisco, California.

                                   4             B.     The Court expects the length of the trial will not exceed 3 days.

                                   5      III.        PRETRIAL CONFERENCE

                                   6             A Final Pretrial Conference shall be held on November 14, 2019, at 2:00 p.m., in

                                   7   Courtroom F, 15th Floor, Federal Building, 450 Golden Gate Avenue, San Francisco. Lead trial

                                   8   counsel shall attend the Conference.
                                          IV.         TRIAL PROCEDURES
                                   9
                                                 A.     Counsel shall not prepare a Joint Pretrial Conference Statement. Instead, twenty
                                  10
                                       (20) calendar days in advance of the Final Pretrial Conference, please do the following:
                                  11
                                                        1. In lieu of preparing a Joint Pretrial Conference Statement, the parties shall meet
                                  12
Northern District of California
 United States District Court




                                                           and confer telephonically or in person to prepare and file a jointly signed,
                                  13
                                                           Proposed Final Pretrial Order that contains: (a) a brief description of the
                                  14
                                                           substance of claims and defenses which remain to be decided; (b) a statement of
                                  15
                                                           all relief sought; (c) all stipulated facts; (d) a list of all factual issues that remain
                                  16
                                                           to be tried and organized by counts; (e) a joint exhibit list in numerical order,
                                  17
                                                           including a brief description of the exhibit and Bates numbers, a blank column
                                  18
                                                           for when it will be offered into evidence, a blank column for when it may be
                                  19
                                                           received into evidence, and a blank column for any limitations on its use; and
                                  20                       (f) each party’s separate witness list for its case-in-chief witnesses (including
                                  21                       those appearing by deposition) providing, for all such witnesses other than an
                                  22                       individual plaintiff and an individual defendant, a short statement of the
                                  23                       substance of his/her testimony and, separately, what, if any, non-cumulative
                                  24                       testimony the witness will offer. If non-cumulative testimony is not spelled
                                  25                       out, the Court will presume the witness is cumulative. For each witness, state
                                  26                       an hour/minute time estimate for the direct examination (only). Items (e) and
                                  27                       (f) should be appendices to the proposed order. The objective is to convert the

                                  28
                                                                                            2
                                   1                      proposed order to a final order with the benefit of any discussion at the Final

                                   2                      Pretrial Conference.

                                   3                  2. File each side’s proposed Findings of Fact and Conclusions of Law;

                                   4                  3. File each side’s Trial Brief;

                                   5                  4. Serve Motions in Limine. At least twenty (20) calendar days before the
                                                          conference, the responding party shall serve the opposition. There will be no
                                   6
                                                          reply. When the oppositions are received, the moving party should collate the
                                   7
                                                          motion and the opposition together, back to back, and then file the paired sets at
                                   8
                                                          least twenty (20) calendar days before the conference. Each motion should be
                                   9
                                                          presented in a separate memo and properly identified, for example, “Plaintiff’s
                                  10
                                                          Motion in Limine No. 1 to Exclude . . . .” Please limit Motions in Limine to
                                  11
                                                          circumstances that really need a ruling in advance and each party may file no
                                  12
Northern District of California




                                                          more than five motions in limine. Each motion should address a single,
 United States District Court




                                  13
                                                          separate topic, and contain no more than seven pages of briefing per side.
                                  14
                                                          Leave of Court will be required for more or longer motions.
                                  15
                                              B.      Not less than ten (10) days before the Pretrial Conference, counsel and/or the
                                  16
                                       parties shall file and serve any objections to exhibits.
                                  17          C.      Exhibits and witnesses not included in the proposed Joint Pretrial Order pursuant to
                                  18   Paragraph IV.A.1. above may not be used in a party’s case-in-chief and may not be used during
                                  19   cross examination of the other side’s case- in-chief (other than for impeachment). Defense
                                  20   witnesses are considered case-in-chief witnesses, not “rebuttal” witnesses. Objections to exhibits
                                  21   not raised pursuant to Paragraph IV.A.2 are waived.
                                  22          D.      Two (2) Chambers’ copies of all of the aforementioned documents shall be hand-
                                  23   delivered to Chambers at the time of filing. The Joint Proposed Final Pretrial Order and Proposed

                                  24   Findings of Fact and Conclusions of Law shall be submitted via e-mail as attachments, in

                                  25   MSWord format, to JSCPO@cand.uscourts.gov. Hard copies must be provided as well. All hard-

                                  26   copy submissions should be three-hole punched.

                                  27          E.      At the Final Pretrial Conference, the above submissions shall be considered and, as

                                  28   needed, argued.

                                                                                          3
                                   1                                    PRETRIAL ARRANGEMENTS

                                   2          F.      Should a daily transcript and/or real-time reporting be desired, the parties shall

                                   3   make arrangements with Rick Duvall, Supervisor of the Court Reporting Services, at

                                   4   (415) 522-2079, at least ten (10) calendar days prior to the trial date.

                                   5          G.      During trial, counsel may wish to use overhead projectors, laser-disk/computer
                                       graphics, poster blow-ups, models, or specimens of devices. Equipment should be shared by all
                                   6
                                       counsel to the maximum extent possible. The Court provides no equipment other than an easel.
                                   7
                                       The United States Marshal requires a court order to allow equipment into the courthouse. For
                                   8
                                       electronic equipment, parties should be prepared to maintain the equipment or have a technician
                                   9
                                       handy at all times. The parties shall tape extension cords to the carpet for safety. The parties may
                                  10
                                       work with the deputy clerk, Ada Means (415-522-2015), on all courtroom-layout issues.
                                  11

                                  12
Northern District of California




                                                                                  SCHEDULING
 United States District Court




                                  13
                                              H.      Trial will be conducted from 8:30 a.m. to 2:30 p.m. (or slightly longer to finish a
                                  14
                                       witness) with one fifteen-minute break and one forty-five (45) minute lunch break, Monday
                                  15
                                       through Friday, excluding holidays.
                                  16
                                                                           OPENING STATEMENTS
                                  17
                                              I.      If openings are permitted, each side will have a predetermined time limit for its
                                  18   opening statement (usually no more than 45 minutes per side). Counsel should meet and confer to
                                  19   exchange any visuals, graphics or exhibits to be used in the opening statements, allowing for time
                                  20   to work out objections and any reasonable revisions.
                                  21                                               WITNESSES
                                  22          J.      At the close of each trial day, all counsel shall exchange a list of witnesses for the
                                  23   next two full court days and the exhibits that will be used during direct examination (other than for
                                  24   impeachment of an adverse witness). Within 24 hours of such notice, all other counsel shall
                                  25   provide any objections to such exhibits and shall provide a list of all exhibits to be used with the

                                  26   same witness on cross-examination (other than for impeachment). The first notice shall be

                                  27   exchanged prior to the first day of trial. All such notice should be provided in writing.

                                  28
                                                                                          4
                                   1          K.      The parties shall have all upcoming witnesses on the same day available in the

                                   2   courthouse and ready to testify. Failure to have the next witness ready or to be prepared to

                                   3   proceed with the evidence will usually be deemed to constitute resting. If counsel plans to read in

                                   4   a transcript of a deposition, counsel must have a deposition prepared and vetted early on to read

                                   5   into the record.
                                              L.      On the first day of trial, counsel shall bring the original and clean copies of any
                                   6
                                       deposition(s) intended to be used during the course of the trial. Any corrections must be readily
                                   7
                                       available. If counsel need to use the deposition during a witness examination, they shall provide
                                   8
                                       the Court with a copy with any corrections at the outset of the examination.
                                   9
                                              M.      In lieu of direct testimony, the Court will consider receiving “prepared direct”
                                  10
                                       testimony in the form of declarations. When the witness is presented, the proponent must verbally
                                  11
                                       summarize the direct. Live cross-examination and redirect shall then occur. The parties may also
                                  12
Northern District of California




                                       agree to submit the entire testimony of a witness via written testimony.
 United States District Court




                                  13
                                                                                    EXHIBITS
                                  14
                                              N.      Prior to the final pretrial conference, counsel must meet and confer in person to
                                  15
                                       consider all exhibit numbers and objections and to eliminate duplicate exhibits and confusion over
                                  16
                                       the precise exhibit.
                                  17
                                              O.      Use numbers only, not letters, for exhibits, preferably the same numbers as were
                                  18   used in depositions. Blocks of numbers should be assigned to fit the need of the case (e.g.,
                                  19   Plaintiff has 1 to 100, Defendant A has 101 to 200, Defendant B has 201 to 300, etc.). A single
                                  20   exhibit should be marked only once, just as it should have been marked only once in discovery
                                  21   pursuant to this Court’s discovery guidelines). If the plaintiff has marked an exhibit, then the
                                  22   defendant should not re-mark the exact document with another number. Different versions of the
                                  23   same document, e.g., a copy with additional handwriting, must be treated as different exhibits with
                                  24   different numbers. To avoid any party claiming “ownership” of an exhibit, all exhibits shall be

                                  25   marked and referred to as “Trial Exhibit No. _____,” not as “Plaintiff’s Exhibit” or “Defendant’s

                                  26   Exhibit.” If an exhibit number differs from that used in a deposition transcript, then the latter

                                  27   transcript must be conformed to the new trial number, if and when the deposition testimony is

                                  28
                                                                                         5
                                   1   used (so as to avoid confusion over exhibit numbers). There should be no competing versions of

                                   2   the same exhibit number; any discrepancies must be brought to the Court’s attention promptly.

                                   3           P.      The exhibit tag shall be in the following form:

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                    NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8
                                                                        TRIAL EXHIBIT 100
                                   9
                                                                        Case No. ________________
                                  10

                                  11
                                                                        Date Entered _____________
                                  12
Northern District of California
 United States District Court




                                  13                                    By______________________
                                                                        Deputy Clerk
                                  14

                                  15

                                  16
                                                    Place the tag on or near the lower right-hand corner or, if a photograph, on the back.
                                  17
                                       Counsel should fill in the tag but leave the last two spaces blank. The parties must jointly prepare
                                  18
                                       a single set of all trial exhibits that will be the official record set to be used with the witnesses and
                                  19
                                       on appeal. Each exhibit must be tagged, three-hole-punched, separated with a label divider
                                  20
                                       identifying the exhibit number, and placed in 3-ring binders. Spine labels should indicate the
                                  21
                                       numbers of the exhibits that are in the binders. Each set of exhibit binders should be marked as
                                  22
                                       “Original”. Deposit the exhibits with the deputy clerk ten (10) days before the Pretrial
                                  23   Conference.
                                  24           Q.      Counsel must consult with each other and with the deputy clerk at the end of each
                                  25   trial day and compare notes as to which exhibits are in evidence and any limitations thereon. If
                                  26   there are any differences, counsel should bring them promptly to the Court’s attention.
                                  27           X.      In addition to the official record exhibits, three (3), joint sets of bench binders
                                  28   containing a copy of the exhibits must be provided to the Court ten (10) days before the Pretrial
                                                                                           6
                                   1   Conference, and should be marked as “Chambers Copies”. Each exhibit must be separated with a

                                   2   label divider identifying the exhibit number. (An exhibit tag is unnecessary for the bench set.)

                                   3   Spine labels should indicate the numbers of the exhibits in the binders.

                                   4          Y.      Before the closing arguments, counsel must confer with the deputy clerk to make

                                   5   sure the exhibits in evidence are in good order. Counsel may, but are not required to, jointly
                                       provide a revised list of all exhibits actually in evidence (and no others) stating the exhibit number
                                   6
                                       and a brief, non-argumentative description (e.g., letter from A. B. Case to D. E. Frank, dated
                                   7
                                       August 17, 1999).
                                   8
                                                                                  TIME LIMITS
                                   9
                                              Z.      In certain cases, the Court will set fixed time limits at the final pretrial conference.
                                  10
                                       All of your examination time (whether direct, cross, re-direct or re-cross) for all witnesses and side
                                  11
                                       bar conference time must fit within your time limit and you may allocate it as you wish. Opening
                                  12
Northern District of California
 United States District Court




                                       and closing time limits shall be considered separately.
                                  13

                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: October 11, 2018
                                  16

                                  17

                                  18                                                                  JACQUELINE SCOTT CORLEY
                                                                                                      United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
